Citation Nr: 0633769	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Gilbert's Disease.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain current diagnosis of or 
treatment for Gilbert's Disease.

2.  The veteran does not have a left knee disability that is 
related to active service.


CONCLUSIONS OF LAW

1.  The veteran does not have Gilbert's Disease that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have a left knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in May 2002 and November 2003 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
November 2004.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The November 2003 letter told informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

In addition, the RO has not afforded the veteran a VA 
examination with an opinion as to the etiology of his claimed 
disabilities.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing the possibility that 
Gilbert's Disease or a left knee disability are related to 
service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

With respect to entitlement to service connection for 
Gilbert's Disease, the private medical records are absent any 
complaints of or treatment for Gilbert's Disease.  Thus, the 
medical evidence fails to show that the veteran currently 
suffers from Gilbert's Disease.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that Gilbert's Disease currently exists and that it was 
caused by or aggravated by the veteran's military service, 
the criteria for establishing service connection for 
Gilbert's Disease have not been established.  38 C.F.R. § 
3.303. 

With respect to the issue of entitlement to service 
connection for a left knee disability, a review of the 
veteran's treatment records indicates that he sought 
treatment for left knee pain in August 1996 after reportedly 
falling on a wet floor.  The Board acknowledges the veteran's 
assertions that he has experienced left knee pain.  However, 
left knee pain is actually just reported symptomatology.  
Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection 
is awarded for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom (The CAVC held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

In the absence of competent evidence which suggests that the 
veteran's left knee pain constitutes a chronic disability, 
the Board has no basis on which to consider the veteran's 
left knee pain as more than a medical finding or symptom.  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, entitlement to service 
connection for a left knee disability must be denied.

As the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for Gilbert's Disease is 
denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a right knee disability, it is the Board's 
opinion that further development of the case is necessary.  

The veteran's service medical records include an August 1975 
Report of Medical Examination at separation which evaluated 
the veteran's lower extremities as normal but noted a history 
of injury to right knee in an auto accident in 1969 and 1970 
and history of occasionally giving way.  In addition, the 
examiner noted that the veteran had pain following playing 
sports and listed a diagnosis of chondromalacia, right 
patella, asymptomatic.  A September 1975 Narrative Summary 
notes that the veteran was air evacuated to the hospital 
because of a problem with his right ankle and right knee.

Current VA medical records indicate that an MRI of the right 
knee conducted in June 2001 showed degenerative changes, 
degenerative changes and meniscus tear of the posterior horn 
of lateral meniscus, and chondromalacia of the patella.

Therefore, a medical opinion in conjunction with the review 
of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran right knee 
disability is related to his active duty service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present right knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should render an opinion as 
to whether or not it is clear and 
unmistakable that the veteran had a right 
knee disability that predated his active 
service.  

If the examiner determines that the 
veteran had a right knee disability that 
clearly and unmistakably predated his 
active service, he or she should then 
render an opinion as to whether the 
preexisting right knee disability clearly 
and unmistakably did not increase in 
severity beyond the natural progress 
during the veteran's active service.

If the examiner determines that the right 
knee disability did not clearly and 
unmistakably predate the veteran's active 
service or clearly and unmistakably did 
not increase in severity beyond the 
natural progress during active service, 
the examiner should provide an opinion as 
to whether it is  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
right knee disability is related to the 
symptoms documented during the veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


